Citation Nr: 1510119	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for multiple sclerosis, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an increased rating for multiple sclerosis.  A notice of disagreement was filed in January 2010, a statement of the case was issued in April 2014, and a substantive appeal was received in April 2014.

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

The Veteran has raised issues of unemployability due to her multiple sclerosis and a February 2015 Deferred Rating Decision (contained in VBMS) reflects that the Veteran has filed a claim for a TDIU due to her multiple sclerosis.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A single 30 percent disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2014), has been assigned to the Veteran's multiple sclerosis.  This rating also encompasses her cervical spine disability.  Service connection is also in effect for persistent depressive disorder, left knee degenerative joint disease, chronic lumbar strain, right knee degenerative joint disease, headaches, and allergic rhinitis.  The Veteran claims vision impairment, weakness of extremities, and neurogenic bowel and bladder as manifestations of her multiple sclerosis.  

The minimum rating assigned to multiple sclerosis is 30 percent.  The Note corresponding to the diagnostic criteria states the following:  It is required for the minimum ratings for residuals under Diagnostic Codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, are to be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

It may be more advantageous to the Veteran to separately rate each manifestation that can be attributed to her multiple sclerosis, although it is noted that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In October 2010, the Veteran underwent a VA examination to assess the severity of her multiple sclerosis.  The examiner noted her claims of vision problems and numbness/tingling sensation in her body due to her multiple sclerosis.  The examiner opined that her visions problems and numbness/tingling were likely caused by her multiple sclerosis.  The examiner, however, recommended that she undergo an ophthalmologic examination to quantify the extent and type of her visual disturbance.  

In October 2010, the Veteran underwent a VA examination with an optometrist.  The examiner diagnosed myopia; multiple intermittent episodes of diplopia, intermittent vision problems since 2005 but no active diplopia at the time of the examination; and, minimal optic neuritis.  The examiner opined that the Veteran's optic neuritis was due to her multiple sclerosis.  The Board finds, however, that the Veteran should be afforded a VA examination with an ophthalmologist to assess all visions problems associated with her multiple sclerosis and then any such manifestations should be separately rated if determined to be advantageous to the Veteran.  

In August 2013, the Veteran underwent a VA examination to assess the severity of her multiple sclerosis.  The examiner found that she has voiding dysfunction due to multiple sclerosis, which requires absorbent material that is changed less than two times per day.  She has daytime voiding interval between two and three hours and nighttime awakening to void two times.  Such findings could potentially result in a separate 20 percent rating per 38 C.F.R. § 4.115a.  At the Board hearing the Veteran testified that she has a neurogenic bowel due to her multiple sclerosis.  T. at 11.  Such condition has not been assessed.

The August 2013 VA examiner found mild upper muscle extremity weakness due to multiple sclerosis.  She had decreased sensation in the left shoulder (C5), forearm (C6/T1) and hands/fingers (C6-8).  She also had decreased sensation in the left thorax and trunk.  Consideration needs to be given as to whether a separate compensable rating would be warranted.  Moreover, at the Board hearing the Veteran testified that she experiences lower extremity weakness and  numbness/tingling due to her multiple sclerosis.  T. at 13.  Clarification is necessary to determine whether she suffers from lower extremity symptoms as a result of her multiple sclerosis.  

A determination must be made as to whether there are other symptoms that are properly attributable to multiple sclerosis, to other service-connected disabilities, or to nonservice-connected disabilities.  If the manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

At the time of the August 2013 VA examination, the Veteran reported full-time employment at a resort in Las Vegas but at the time of the October 2014 Board hearing, the Veteran testified that she was unemployed.  T. at 5.  In a February 2015 statement, however, she reported that she "must work in order to ensure my household and my health of not becoming homeless again" but then stated that she was "unemployed and stressed out" by her financial situation.  In a February 2015 Deferred Rating Decision, it was noted that the Veteran was claiming entitlement to a TDIU due to her multiple sclerosis.  See VBMS entry.  Scheduling a VA Central Nervous examination was requested to address her claimed unemployability and the Veteran was going to be requested to complete a VA Form 21-8940 regarding her employment history.  Any outstanding documents associated with her TDIU claim must be associated with the claims folder or Virtual VA/VBMS.

It does not appear that the entirety of the Veteran's VA outpatient treatment records have been associated with the claims folder.  The claims folder contains VA outpatient treatment records dated through March 25, 2010.  Virtual VA contains outpatient treatment records from the Washington D.C. VA Medical Center (VAMC) for the period from January 24, 2014 to April 24, 2014.  Outstanding treatment records from the period March 26, 2010 to January 23, 2014, and updated treatment records dated from April 25, 2014 should be associated with the claims folder or Virtual VA.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-8940 regarding her employment history.  

2.  Associate with the claims folder and/or Virtual VA/VMBS all documents associated with the Veteran's TDIU claim.

3.  Associate with the claims folder and/or Virtual VA/VBMS VAMC treatment records for the period March 26, 2010 to January 23, 2014, and from April 25, 2014.  

4.  AFTER all outstanding treatment records have been associated with the claims folder, the Veteran should be afforded a VA examination with an ophthalmologist to determine all eye/vision disabilities and manifestations attributable to her multiple sclerosis.  The claims and Virtual folders should be made available to the examiner for review in conjunction with the examination.  All appropriate diagnostic testing should be performed to determine impairment of visual acuity and visual fields of both eyes.  The examiner should determine which eye symptoms and conditions are caused or aggravated by multiple sclerosis and which additional symptoms, if any, cannot be separated from multiple sclerosis and nonservice-connected disability.  The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

The examiner should also provide an opinion on whether any it is at least as likely as not any eye disability, in concert with her other service-connected disabilities, precludes her from securing and following a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

5.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the current severity of all neurological symptoms associated with her multiple sclerosis.  It is imperative that the examiner review the claims and Virtual folders.  All clinical and special test findings should be clearly reported, and pertinent neurological findings should be reported.  

The examiner should identify any neurological findings in the right and left upper extremities and right and left lower extremities and fully describe the extent and severity of those symptoms.  The examiner should attempt to distinguish the neurological symptoms associated with her multiple sclerosis, and symptoms associated with any other service-connected disability or nonservice-connected disability.  

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  

The examiner should identify any muscular atrophy affecting the upper or lower extremities, to include any loss of use of the hands.  

The examiner should also provide an opinion on whether her multiple sclerosis and any manifestations, in concert with her other service-connected disabilities, precludes her from securing and following a substantially gainful occupation.  Such opinion should contain a clear rationale.

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine whether the Veteran has bowel symptoms associated with her multiple sclerosis.  All necessary tests and studies should be performed and all findings must be reported in detail.  It is imperative that the examiner review the claims and Virtual folders.  The examiner should identify all symptomatology and other manifestations directly related to her multiple sclerosis.  

7.  Thereafter, readjudicate the issue of entitlement to an increased rating for multiple sclerosis, to include determining whether it would be more advantageous to the Veteran to separately rate the various manifestations; and, adjudicate entitlement to a TDIU.  If either of the benefits sought on appeal are not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




